DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Claim 24 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 12-13, 15-17, 19-20 and 21-24 are sufficient to overcome the 112 rejections from the previous action.
 	
Claims 12-28 are pending, with Claims 1-11 previously canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 8, in view of Sarkinen et al., (US 2018/0001025), stating that the prior art allegedly doesn’t teach “recesses or cutouts axially fixed relative to said housing, wherein said locking elements are non-tensioned”. The examiner has fully considered applicant’s argument, and respectfully disagrees. 
While applicant’s argument cites that the purpose of the structure is to “enable locking elements to not be in a tensioned state for longer periods of time when delivered and stored for future use”, the claim limitations merely state that “recesses or cutouts are positioned and axially fixed relative to said housing, wherein said locking elements are positioned in a non-tensioned state.” Therefore the claim limitations only require the locking elements to be positioned in a non-tensioned state, without specifying a time period for which that state is maintained. As for applicant’s claim that Sarkinen allegedly doesn’t teach the recesses or cutouts positioned and axially fixed relative to said housing, the examiner draws attention to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkinen et al., (US 2018/0001025).
Regarding Claim 12, Sarkinen teaches a medicament delivery device (Fig. 20A, (210)) comprising 
a housing (seen in Fig. 20A, (212));
a medicament container holder (Fig. 20A, (234)) arranged to accommodate a medicament container (Fig. 20A, (218)) provided with a medicament delivery member (Fig. 19D, (222));
a power unit (Fig. 20A, (228)) arranged to act on said medicament container (218) for expelling a dose of medicament ([0085] for expelling a dose of medicament) when activated;

said activation mechanism (216) comprising a medicament delivery member guard (Fig. 20B, (240)) movable in a longitudinal direction in relation to said housing ([0156] wherein (240) is slidable (movable) in the longitudinal direction relative to the housing);
said activation mechanism (216) comprising a force element (Fig. 20B, (238)) arranged to bias said medicament delivery member guard (240) to a proximal extended position wherein said medicament delivery member is covered ([0156] wherein force element (238) biases the guard (240) is extended over the delivery member (222) to keep it covered).
Sarkinen also teaches a locking mechanism ([0168] wherein another embodiment of the medicament delivery device having a locking mechanism (340a, 334a)) operably arranged to lock said medicament delivery member guard (340) in the extended position ([0168] where (340) extends over and is locked over the needle);
wherein said locking mechanism comprises a number of locking elements (Fig. 38B, (340a, 334a)) connected to said medicament delivery member guard (Fig. 38B, (340)) and flexible in a generally radial direction, 
wherein said locking mechanism further comprises a number of ledge surfaces (Fig. 41A and 41B, (334b)) connected to said housing ([0135] wherein the embodiment taught in Figs. 37-43B is a modified lock mechanism (latch), therefore the housing remains the same as the embodiment of (212)), wherein said locking elements (340a) flex radially outwards and abut said ledge surfaces (334b) when said medicament delivery member guard (340) is moved in the extended position, preventing any further movement of said medicament delivery member 
wherein recesses or cutouts are positioned and axially fixed relative (Fig. 43B, (340c), and in [0157] and [0165], wherein slots (240c, 340c) exist in the guards (240, 340) and connect to the housing via the front retainer (236, 336)) to said housing, wherein said locking elements (340a, 334a) are positioned in a non-tensioned state ([0168] wherein locking elements are in a non-tensioned state when dose delivery is occurring).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the embodiment of Figs 20A-20B of Sarkinen, to include features of an alternative embodiment of the locking mechanism, as seen in Sarkinen Figs 38A-38B, as Sarkinen also teaches that these embodiments can be combined/are not limited to the features of the current arrangements only (Sarkinen [0018]).

Regarding Claim 13, Sarkinen teaches the medicament delivery device according to claim 12, wherein said recesses or cutouts (140c, 240c, 340c) are arranged on a separate component ((134, 234, 334) and explained in [0165-0166], wherein recesses/cutouts exist on a separate component, and wherein the separate component is attached inside the housing of the delivery device) attached inside the housing of said medicament delivery device.

Regarding Claim 14, Sarkinen teaches the medicament delivery device according to claim 13, having said separate component (134, 234, 334). While Sarkinen teaches the separate 
Sarkinen teaches another separate component (114, 214) having slots (seen in Fig. 20B, annotated below, (214*)), which is releasably attached to housing of the medicament delivery device via theses spaces ([0091] wherein 114 is releasably coupled to the housing, and [0131] wherein 214 is releasably coupled to the housing).

    PNG
    media_image1.png
    259
    291
    media_image1.png
    Greyscale


Regarding Claim 15, Sarkinen teaches the medicament delivery device according to claim 13, wherein said separate component (Fig. 41B, (334a), wherein (334a) are elongated plate-shaped members) comprises an elongated plate-shaped member.

Regarding Claim 16, Sarkinen teaches the medicament delivery device according to claim 15, wherein said housing (in [0120] wherein support element (136) is fixed to the housing to therefore prevent movement of the fixed (134) secured to (136); and in [0165-0166] wherein 

Regarding Claim 17, Sarkinen teaches the medicament delivery device according to claim 16, wherein the support elements (136, 336) comprises a transversal stop element (seen in Fig. 2, where the transversal stop element is seen on (136), and in Figs 38A and 38B, where (336) is indicated as a transversal stop and abuts the proximal end of (340)) arranged to abut a proximal end of the separate component (134, 334).

Regarding Claim 18, Sarkinen teaches the medicament delivery device according to claim 17, wherein the transversal stop element (in Fig. 2, where the transversal stop element is seen on (136), and in Figs 38A, 38B, the transversal stop seen on (336)) is comprised in the housing (([0135] wherein the embodiment taught in Figs. 37-43B is a modified lock mechanism (latch), therefore the housing remains the same as the embodiment of (212) and the lock mechanism (latch) is comprised therein).

Regarding Claim 19, Sarkinen teaches the medicament delivery device according to claim 16, wherein the support elements (136, 336) comprise longitudinally extending ledges arranged to support the separate component in all transversal directions ([0105] wherein (136) has longitudinally extending ledges, such as in Fig. 2 at (136a), that support (134’s components (134a) in all transversal directions).

Regarding Claim 20, Sarkinen teaches the medicament delivery device according to claim 16, wherein the support elements (236, 336) comprise a transversal stop element (in Fig. 20A, where the transversal stop element is seen on (236), and in Figs 38A, 38B, the transversal stop seen on (336)) arranged to abut a distal end of the separate component (seen in Fig. 20A and Figs 38A, 38B, wherein (240, 340) abuts the distal end of components (234, 334)).

Regarding Claim 21, Sarkinen teaches the medicament delivery device according to claim 18, wherein the support element (136, 236, 336) is comprised in a component attachable to the housing ([0105], [0157], and [0165] wherein the support element (136, 236) attach to the housing on a distal end).

Regarding Claim 22, Sarkinen teaches the medicament delivery device according to claim 13, wherein the separate component (134, 334) comprises the said ledge surfaces (Fig. 41B, (334b)).

Regarding Claim 23, Sarkinen teaches a medicament delivery device comprising:
a housing (seen in Fig. 20A, (212));
an activation mechanism (Fig. 20B, (216)) operably connected to said power unit (228), where the activation mechanism (216) comprises a medicament delivery member guard (Fig. 20B, (240)) movable in a longitudinal direction in relation to the housing ([0156] wherein (240) is slidable (movable) in the longitudinal direction relative to the housing). 

wherein the locking element flexes radially outward and abuts the ledge surface (Fig. 41A and 41B, (334b)) when the medicament delivery member guard (340) is moved to the extended position such that further movement of the medicament delivery member guard (340) in the distal direction is prevented ([0168] wherein (340) is prevented from being moved in the locked position),
wherein recesses or cutouts (Fig. 43B, (340c)) are positioned and axially fixed relative to the housing and 
wherein the locking element (340a, 334a) is positioned in a non-tensioned state ((0168] wherein locking elements are in a non-tensioned state when dose delivery is occurring).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the embodiment of Figs 20A-20B of Sarkinen, to include features of an alternative embodiment of the locking mechanism, as seen in Sarkinen Figs 38A-38B, as Sarkinen also teaches that these embodiments can be combined/are not limited to the features of the current arrangements only (Sarkinen [0018]).

Claim 24, Sarkinen teaches the medicament delivery device according to claim 23, wherein the recesses or cutouts (Fig. 43B, (340c)) are arranged on a separate component (334) and explained in [0165-0166], wherein spaces exist on a separate component, and wherein the separate component is attached inside the housing of the delivery device) fixedly attached to an inside surface of the housing and is prevented from axial movement by a support element (336).

Regarding Claim 25, Sarkinen teaches the medicament delivery device according to claim 24, wherein the support element (336) comprises a transversal stop element (in Figs 38A, 38B, the transversal stop seen on (336)) arranged to abut a distal end of the separate component (seen in Figs 38A, 38B, wherein (340) abuts the distal end of components (334)).

Regarding Claim 26, Sarkinen teaches the medicament delivery device according to claim 25, wherein the ledge surface (Fig. 41B, (334b)) is located on the separate component (334).

Regarding Claim 27, Sarkinen teaches the medicament delivery device according to claim 12, wherein said locking elements (Fig. 38B, (340a, 334a)) are positioned in a non-tensioned state in both (1) a delivery mode when said medicament delivery device is delivered and stored for future use, and (ii) during delivery of a dose of medicament such that said locking elements move non-tensioned in the recesses or cutouts during delivery of the dose of medicament ([0168] wherein locking elements are in a non-tensioned state when dose delivery 

Regarding Claim 28, Sarkinen teaches the medicament delivery device according to claim 25, wherein said locking elements (Fig. 38B, (340a, 334a)) are positioned in a non-tensioned state in both (1) a delivery mode when said medicament delivery device is delivered and stored for future use, and (ii) during delivery of a dose of medicament such that said locking elements move non-tensioned in the recesses or cutouts during delivery of the dose of medicament ([0168] wherein locking elements are in a non-tensioned state when dose delivery is occurring, and where a delivery mode would be such that delivery of the dose of medicament would be occurring in such a state).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783